DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claim 1, lines 15-16: “generate a preliminary indication of fall detection associated with the signal data responsive to the determination” should be “generate, in response to the determination, a preliminary indication of fall detection associated with the signal data
Claim 8, line 11-12: “generating a preliminary indication of fall detection associated with the signal data responsive to the determination” should be “generating, in response to the determination, a preliminary indication of fall detection associated with the signal data
Claim 15, lines 12-13: “generating a preliminary indication of fall detection associated with the signal data responsive to the determination” should be “generating, in response to the determination, a preliminary indication of fall detection associated with the signal data.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Wireless communication component” in claims 1, 5, 8, 12, 15, and 19 because it recites a generic placeholder (“component”) that is coupled with functional language (“wireless communication” which is an equivalent of functional language “configured for wireless communication”), without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The recitations of “wireless communication component” in claims 6, 13, and 20 are not being interpreted under 35 U.S.C. § 112(f) because it recites sufficient structure to perform the recited function in the form of “a cellular data transceiver and a Bluetooth Low Energy data transceiver”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
“Wireless communication component” is being interpreted to correspond to a cellular data transceiver and a Bluetooth Low Energy data transceiver as described in ¶¶ [0011], [0056] of the Applicant’s specification; one or more antennas or a low-power, system-on-chip (SoC) for Bluetooth low energy applications as described in ¶ [0032]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a fall” in lines 1, 9, 19, and 30. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 9, 19, and 30 will be interpreted to be “the fall”. Claims 8 and 15 recite similarly unclear recitations, so claims 8 and 15 are rejected on similar grounds. 
	Claim 1 recites “a wearer” in lines 1 and 9. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 9 will be interpreted to be “the wearer”. Claims 8 and 15 recite similarly unclear recitations, so claims 8 and 15 are rejected on similar grounds. 

	Claims 2, 4-6, and 21 are rejected by virtue of their dependence from claim 1.
	Claims 9-13 are rejected by virtue of their dependence from claim 8.	
	Claims 16 and 18-20 are rejected by virtue of their dependence from claim 15.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0322540 A1 (Richardson) in view of US 2013/0082842 A1 (Balazs).
Regarding claims 1, 8, and 15, Richardson discloses an apparatus (Fig. 1 and ¶ [0008] disclose a fall monitoring system), a computer implemented method (¶ [0059] discloses a computer implemented method), and a non-transitory computer readable medium comprising computer executable instructions (¶ [0059] discloses a non-transitory computer readable medium comprising a computer program to be executed) for detecting a fall of a wearer of the apparatus, comprising: a wireless communication component (¶ [0035] discloses an FM communicator 115 for communicating with other components; ¶ [0045] discloses that the FM communicator 115 may communicate via wireless communications links such as Bluetooth, RF, cellular, and satellite; The Examiner notes that transceivers are necessarily required for providing the communication links); at least one sensor comprising an accelerometer configured to measure motion of the apparatus (¶¶ [0037], [0046] disclose the FM communicator 115 including accelerometers); a processor (¶ [0035] discloses the FM communicator 115 including a portable computer for performing mathematical and logical operations; Fig. 4 and ¶¶ [0060], [0066] disclose an example FM communicator 115 comprising an FMC module 320 which comprises a processor 3210; ¶ [0067] disclose the processor 3210 is for analyzing the accelerometer data) configured to: sample signal data received from the accelerometer (¶ [0067] discloses the processor 3210 samples the three accelerometer channels from the accelerometer 3220); determine that a first portion of the signal data exceeds a first threshold indicative of a fall of a wearer of the apparatus (¶¶ [0048]-[0049] and Fig. 2 disclose fall condition data being analyzed and detected for a fall event at step 215, wherein the conditions include impact accelerations; ¶ [0051] discloses that an above-threshold impact event being detected based on the differential acceleration vector magnitude) and that a second portion of the signal data is within a range indicative of motion stillness following the fall (¶ [0051] discloses inactivity following the impact may be defined as a ceiling on the integrated acceleration vector magnitude), wherein the processor is further configured to ignore, based on a tolerance range, solely signal points that are not associated with a falling motion, exclusively between the first portion of the signal data and the second portion of the signal data, while still monitoring for a pattern of an impact followed by inactivity (¶ [0051] discloses “If an above-threshold impact event is detected, forty seconds (40 s) of the minute (1 min) following the impact may be characterized by inactivity, which may be defined as a ceiling on the integrated acceleration vector magnitude,                         
                            
                                ∫
                                
                                    
                                        
                                            a
                                        
                                    
                                
                            
                        
                    dt. In this regard, the monitoring samples may be contiguous or non-contiguous.” The Examiner asserts that the disclosure regarding the non-contiguous samples indicates that the monitoring ignores signals that are between the ceiling for inactivity and the threshold for impact. The Examiner further asserts that signals following impact and before the inactivity are not associated with falling motion); generate a preliminary indication of fall detection associated with the signal data responsive to the determination (¶ [0054] and Fig. 2 depict the detection of a fall event (“YES” at STEP 215)); generate a fall classification confirming that the signal data represents the fall of the wearer of the apparatus (¶ [0055] and Fig. 2 depict determining a fall event type such as a "soft" fall event, a "hard" fall event, a fall event, a near-fall event, a level of susceptibility to a fall, or the like at step 225); activate an alarm of the apparatus in response to a generated fall classification (¶¶ [0014], [0057] disclose notifying (i.e., calling) a recipient at step 250; ¶ [0064] discloses the FM communicator 115 is configured to vibrate and/or emit an audio/visual signal to alert the user 110 of a call in progress); in response to not receiving a button input of the apparatus within a first threshold period of time from the alarm activation (¶ [0080] discloses canceling any call in progress by manipulating an actuator button 330, thereby indicating that the calling is completed if the actuator button is not pressed. The Examiner asserts that the time for the emergency personnel or contact on the call list to acknowledge the call is the first threshold period of time): transmit to a second party associated with the wearer, via the wireless communication component of the apparatus, a notification that the wearer of the apparatus has fallen (¶ [0080] discloses talking between the emergency personnel and the user, which is a notification that the wearer of the apparatus has fallen; ¶ [0080] discloses a telephone modem and the like for enabling bidirectional between the transceiver 120 and the FM communicator 115 and/or the RU 150); and in response to receiving a condition for cancellation within the first threshold period of time from the alarm activation: refrain from transmitting the notification to the second party (¶ [0080] discloses canceling the call in progress by manipulating the actuator button 330).
Richardson is silent regarding whether the processor is configured to apply, subsequent to generating the preliminary indication, a machine learning classifier to the signal data associated with the preliminary indication to generate a fall classification confirming that the signal data represents a fall of the wearer of the apparatus; and, in response to receiving button input of the apparatus within the first threshold period of time from the alarm activation, train the machine learning classifier via feedback indicating that the signal data does not represent a fall of the wearer. 
In a related system for fall detection (Abstract of Balazs), Balazs discloses machine learning classifiers for confirming that a signal data represents a fall of the wearer of the apparatus (¶¶ [0053], [0079] discloses machine learning algorithms applied to perform a more reliable classification of further fall events), and, in response to a denied fall event, train the machine learning classifier via feedback indicating that the signal data does not represent a fall of the wearer (¶ [0080] discloses if the patient denies the fall event, a machine learning algorithm will be trained with the negative example, in order to avoid subsequently generating an alert for the same case). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fall classification of Richardson to incorporate that use of the machine learning algorithm as taught by Balazs such that the processor is configured to apply, subsequent to generating the preliminary indication, a machine learning classifier to the signal data associated with the preliminary indication to generate a fall classification confirming that the signal data represents a fall of the wearer of the apparatus; and, in response to receiving button input of the apparatus within the first threshold period of time from the alarm activation, train the machine learning classifier via feedback indicating that the signal data does not represent a fall of the wearer. The motivation would have been to provide a more accurate fall event detection that considers negative examples. 

Regarding claims 2, 9, and 16, Richardson further discloses that the first portion of the signal data comprises a first channel of signal data from the accelerometer during a first time period (¶ [0051] discloses above-threshold impact event; The Examiner is interpreting the signal data in the above-threshold impact event to be a first channel of signal data during a first time period), and the second portion of the signal data comprises a second channel of signal data from the accelerometer during a second time period subsequent to the first time period (¶ [0051] discloses inactivity following the impact; the Examiner is interpreting the signal data in the inactivity period to be a second channel of signal data during a second time period).

Regarding claim 21, Richardson further discloses an apparatus wherein the processor is further configured to generate the preliminary indication in response to determining that a time difference between when the first portion of the signal data ends and when the second portion of the signal data begins is less than a predetermined wait time (¶ [0051] discloses that the fall is indicated if 40 seconds of the minute following the impact is characterized as inactivity; The Examiner asserts that the predetermined wait time for the inactivity to begin is a maximum of 20 seconds).


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Balazs, as applied to claims 1, 8, and 15, respectively, and further in view of US 2015/0112606 A1 (He).
Regarding claims 4, 11, and 18, the above combination of Richardson in view of Balazs teaches or suggests an FM communicator including electrodes for heart-rate monitoring for better understanding daily activity patterns and body orientations for health care and/or research applications, as well for monitoring the well-being of the user (¶ [0038] of Richardson).
The above combination is silent on further whether the processor is further configured to determine a heart rate of the wearer of the electronic device by: sampling heart-rate signal data from the heart rate sensor at a first frequency, wherein the heart-rate signal data represents a level of light intensity per signal point; determining signal points of decreased measurements in the heart-rate signal data; calculating an average amount of signal points between the signals points of decreased measurements; and determining the heart rate of the wearer of the apparatus as a ratio of the first frequency of the heart rate sensor to the average amount of signal points.  
He teaches a heart rate monitor (¶ [0801]), wherein the heart rate is determined by sampling heart-rate signal data from the heart rate sensor at a first frequency, wherein the heart-rate signal data represents a level of light intensity per signal point (¶ [0801] discloses a sampling rate of 128 Hz of the PPG signal, wherein PPG data represents a level of light intensity); determining signal points of decreased measurements in the heart-rate signal data (¶ [0801] discloses determining consecutive valleys of the PPG signal); calculating an amount of signal points between the signals points of decreased measurements (¶ [0801] discloses determining how many samples separate two valleys); and determining the heart rate of the wearer of the apparatus as a ratio of the first frequency of the heart rate sensor to the amount of signal points (¶ [0801] discloses calculation of heart rate (BPM) as 60*128/141 = 54.47 BPM, wherein 128 is the sampling rate and 141 is the samples between the valleys). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ECG-based heart rate determination as taught by Richardson with a PPG-based heart rate determination as taught by He. Because both systems are capable of providing a heart rate, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a heart rate which can be used for other purposes such as computing other parameters and diagnosing conditions such as arrhythmia (¶ [0801] of He). 
The above combination is silent with regards to whether an average amount of signal points between the signal points of decreased measurements are used. However, He discloses that all valleys of a PPG signal are identified (¶ [0801]) and that an average heart rate can be determined over a predetermined time range (¶ [0802]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the heart rate of the above combination, based on the teachings of he, to incorporate that the average amount of time points between the valleys are used for calculating the average heart rate. The motivation would have been to provide a more reliable indicator of the person’s health status (¶ [0802] of He).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Balazs and He, as applied to claims 4, 11, and 18, respectively, and further in view of US 2014/0276238 A1 (Osorio) (previously cited).
Regarding claims 5, 12, and 19, the above combination teaches or suggests that the processor is further configured to transmit to the second party, via the wireless communication component of the apparatus, a notification of a heart beat (¶¶ [0038], [0060] of Richardson; also see ¶ [0009] of Richardson).
In the same field of endeavor of fall monitoring (Abstract of Osorio), Osorio teaches determining an abnormal heart rate of the wearer of the apparatus based on a comparison of the heart rate to a stored previously-measured heart rate (¶ [0069] discloses vital signs, including heart rate, are determined to be abnormal if they deviate from baseline values) and transmit a notification of the vital signs (¶ [0127]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of heart rate of the combination of Richardson in view of Balazs and He to incorporate the determination of an abnormal heart rate as taught by Osorio. The motivation would have been to provide the second party with a more complete diagnostic analysis of the patient. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Balazs, as applied to claims 1, 8 and 15, respectively, and further in view of US 2014/0051946 A1 (Arne) (previously cited).
Regarding claims 6, 13, and 20, Richardson further discloses that the wireless communications component comprises a cellular data transceiver and a Bluetooth  transceiver (¶ [0045] discloses communication of the FM communicator 115 comprises a Bluetooth link, which necessarily requires a Bluetooth transceiver; ¶ [0080] discloses the transceiver unit 1230 may include, for example, a telephone modem, a radio frequency (RF) transmitter and receiver, and the like, to enable bidirectional communication between the transceiver 120 and the FM communicator 115 and/or the RU 150, thereby indicating that the FM communicator 115 also has a telephone modem).
The above combination is silent with regards to whether the Bluetooth transceiver is a Bluetooth low energy transceiver.
Arne teaches a wireless device for detecting patient falls (¶ [0055]) and states that not only is it common in current technology to include low power wireless technologies such as Bluetooth Low Energy, mobile chipsets now permit incorporation of cellular data thereby simplifying the overall system (¶ [0003]) and that it is well known in the art to implement a transceiver in wireless communication protocols (¶¶ [0070] and [0078]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Richardson in view of Balazs to include a Bluetooth Low Energy as taught by Arne. Because both modes of communication are capable of providing wireless communication, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, it would have been to improve usability while reducing the cost of the service (¶ [0003] of Arne).

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792